                                          UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF NORTH CAROLINA
                                              CHARLOTTE DIVISION
                                         DOCKET NO. 3:18-cr-118-MOC-DCK-1

                 UNITED STATES OF AMERICA,                    )
                                                              )
                                                              )
                                                              )
                 Vs.                                          )                      ORDER
                                                              )
                 JERRY ROGER MCCOREY,                         )
                                                              )
                                Defendant.                    )



                       THIS MATTER is before the Court on the Government’s Motion to Dismiss the

               Indictment without Prejudice. (Doc. No. 37).

                       For good cause shown, the Court hereby grants the dismissal of the Bill of Indictment in

               Docket No. 3:18-cr-118 without prejudice as to Defendant Jerry Roger McCorey.

                       IT IS SO ORDERED.




Signed: July 2, 2019
